MEMORANDUM DECISION
                                                                   Mar 10 2015, 8:06 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Tia R. Brewer                                            Gregory F. Zoeller
Marion, Indiana                                          Attorney General of Indiana
                                                         Katherine Modesitt Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Larry Young,                                             March 10, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         27A02-1402-CR-109
        v.                                               Appeal from the Grant Superior
                                                         Court.
State of Indiana,                                        The Honorable Jeffrey D. Todd,
                                                         Judge.
Appellee-Plaintiff.
                                                         Cause No. 27D01-1306-FB-49




Riley, Judge.




Court of Appeals of Indiana | Memorandum Opinion | 27A02-1402-CR-109 | March 10, 2015     Page 1 of 7
                                     STATEMENT OF THE CASE


[1]   Appellant-Petitioner, Larry Young (Young), appeals his conviction for battery

      resulting in serious bodily injury, a Class C felony, Ind. Code § 35-42-2-1(a)(3)

      (2012).


[2]   We affirm.


                                                     ISSUE


[3]   Young raises one issue on appeal, which we restate as follows: Whether the

      State submitted sufficient evidence to prove beyond a reasonable doubt that

      Young committed battery resulting in serious bodily injury.


                             FACTS AND PROCEDURAL HISTORY


[4]   Young and his live-in girlfriend, Chelsey Carmichael (Carmichael), were

      staying in an apartment in Marion, Indiana. In the early morning of December

      4, 2012, Young woke up Carmichael and accused her of stealing money from

      his wallet. The two argued for a while before Young ordered Carmichael to

      undress. Young then searched Carmichael’s person and her clothes before he

      allowed Carmichael to put her clothes back on. At that point, Young’s

      demeanor became increasingly angry and Carmichael decided to leave the

      room. However, Young grabbed Carmichael and threw her down on the floor.

      Young’s cousin, Joey Cummings (Cummings), was in the apartment at the time

      but ignored Carmichael’s plea for help. Young strangled Carmichael, pushed
      Court of Appeals of Indiana | Memorandum Opinion | 27A02-1402-CR-109 | March 10, 2015   Page 2 of 7
      her down on the ground, grabbed her hair, and spit in her face. During the

      scuffle, Carmichael kicked Young in the groin, and in turn, Young forcefully

      kicked Carmichael in the lower left ribcage. Eventually, Carmichael was able

      to escape to the bathroom and she locked herself in for several hours.


[5]   When Carmichael finally exited the bathroom, she found that Young had left

      with her vehicle. According to Carmichael, her relationship with Young was

      over at that point. Carmichael did not have a cell phone so she knocked on the

      neighbor’s door for help, but there was no response. Carmichael returned to the

      apartment and started to gather her belongings. When Young returned to the

      apartment, he threw the car key at Carmichael and asked her to leave. Young

      also informed Carmichael that his mother was coming over to the apartment to

      inspect the move. When Young’s mother arrived at the apartment, she allowed

      Carmichael to use her cell phone. Carmichael called her mother (Mother), who

      arrived shortly thereafter.


[6]   When she returned to her parents’ home, Carmichael recounted the morning

      events, and she also told Mother that her left rib cage “hurt really bad.”

      (Transcript p. 65). Afterwards, Mother left for work and Carmichael fell asleep.

      By the time Carmichael’s parents returned home from work later that evening,

      Carmichael’s pain had worsened and Carmichael’s father (Father) drove her to

      the emergency room (ER).


[7]   While Carmichael was being treated, Father contacted the Marion Police

      Department and reported the battery. When Officer Mark Kilgore (Officer


      Court of Appeals of Indiana | Memorandum Opinion | 27A02-1402-CR-109 | March 10, 2015   Page 3 of 7
      Kilgore) arrived at the hospital, he questioned both Father and Carmichael.

      Officer Kilgore observed numerous injuries on Carmichael’s body, including

      scratches and redness around her neck, an injury to her left eye, and bruising to

      both her legs. Officer Kilgore photographed the injuries and obtained a

      videotaped statement from Carmichael.


[8]   During her treatment, Carmichael described her pain to the ER personnel as a

      ten on a scale of one-to-ten, with ten being the worst pain she could possibly

      imagine. A CT scan without contrast was then ordered, but no internal injuries

      were detected. However, because Carmichael was in pain, she was prescribed

      pain medicine.


[9]   Following her discharge from the hospital, Carmichael lacked the energy to

      participate in any physical activities for several days and she continued to

      experience excruciating pain on her lower left ribcage. Six days after her ER

      visit, on December 10, 2012, Carmichael passed out on the living room floor

      and her sister, who was present, called for ambulance. Carmichael was rushed

      back to the ER. The same day, a CT scan with contrast was administered

      revealing a laceration to Carmichael’s spleen and internal bleeding. On

      December 12, 2012, Carmichael was transferred to Methodist Hospital in

      Indianapolis, Indiana, where she underwent surgery. Even though the surgery

      was successful in stopping the bleeding, Carmichael’s spleen had lost a lot of

      blood and was permanently impaired in its ability to function; accordingly, it

      had to be removed.



      Court of Appeals of Indiana | Memorandum Opinion | 27A02-1402-CR-109 | March 10, 2015   Page 4 of 7
[10]   On June 11, 2013, the State filed an Information charging Young with Count I,

       battery resulting in serious bodily injury, a Class C felony, I.C. § 35-42-2-

       1(a)(3); Count II, criminal confinement, a Class C felony, I.C.§ 35-42-3-3; and

       Count III, strangulation, a Class D felony, I.C.§ 35-42-2-9. A two-day jury trial

       was held from June 17-18, 2013, and at the close of the evidence, the jury

       returned a guilty verdict on Count I, and a not guilty verdict on Counts II and

       III. On February 3, 2014, the trial court conducted a sentencing hearing where

       it imposed a four-year sentence, with three years executed and one year

       suspended to probation.


[11]   Young now appeals. Additional information will be provided as necessary.


                                    DISCUSSION AND DECISION


                                        I. Sufficiency of the Evidence

[12]   Young argues that there is insufficient evidence to support his conviction for

       battery resulting in serious bodily injury. The standard of review for claims of

       insufficient evidence is well settled. We do not reweigh the evidence or judge

       the credibility of the witnesses, and we respect the jury’s exclusive province to

       weigh conflicting evidence. Jackson v. State, 925 N.E.2d 369, 375 (Ind. 2010).

       We consider only the probative evidence and reasonable inferences supporting

       the verdict and affirm if the probative evidence and reasonable inferences drawn

       from the evidence could have allowed a reasonable trier of fact to find the

       defendant guilty beyond a reasonable doubt. Id.




       Court of Appeals of Indiana | Memorandum Opinion | 27A02-1402-CR-109 | March 10, 2015   Page 5 of 7
[13]   Pursuant to Ind. Code section 35-42-2-1(a)(3), a person who knowingly or

       intentionally touches another person in a rude, insolent, or angry manner that

       results in serious bodily injury to the other person commits battery, as a Class C

       felony. “A person engages in conduct ‘knowingly’ if, when he engages in the

       conduct, he is aware of a high probability that he is doing so.” I.C. § 35-41-2-

       2(b).


[14]   Young claims that there is insufficient evidence to support his conviction.

       Specifically, he states that the CT scan administered on December 4, 2012, did

       not display Carmichael’s spleen injury. Young maintains that Carmichael’s

       injuries resulted from a previous bout of abdominal discomfort that occurred

       months before the incident. We disagree. Here, the evidence shows that on

       December 4, there was heated argument between Carmichael and Young about

       the missing money from Young’s wallet. After Carmichael denied the

       allegations and attempted to leave the room, an upset Young grabbed

       Carmichael and threw her down on the ground, grabbed her hair, and spit on

       her face. When Carmichael kicked Young in the groin to protect herself from

       further beating, Young reacted by kicking Carmichael powerfully on the left

       side of her lower ribcage. When Carmichael was rushed to the ER later that

       day, the CT scan did not detect any injuries, however, since Carmichael was in

       agonizing pain, she was given pain medication. Six days later, Carmichael was

       rushed to the hospital after passing out on her living room floor. This time, the

       CT scan displayed that Carmichael had a transverse laceration to her spleen

       and that she had internal bleeding. At trial, Dr. Dean explained that it was


       Court of Appeals of Indiana | Memorandum Opinion | 27A02-1402-CR-109 | March 10, 2015   Page 6 of 7
       possible for the injuries to go undetected with the first CT scan conducted on

       December 4, 2012. Dr. Dean explained that the subsequent CT scan that was

       administered with contrast exposed Carmichael’s injuries. Specifically, Dr.

       Dean explained that by using an “x-ray dye,” a CT scan with contrast makes

       organs and blood vessels stand out with a more contrasted image for the

       purpose of detecting diseases or injuries. (Tr. p. 226). Dr. Dean further stated

       that Carmichael’s spleen laceration may have been caused by a “significant

       blunt force trauma.” (Tr. p. 228).


[15]   Given the serious nature of Carmichael’s injuries, and the severe pain suffered

       at the outset, coupled with the fact that she lost the complete function of her

       spleen as a result of the injury, we cannot say that the evidence was insufficient

       to sustain the jury’s determination that Young inflicted the injuries upon

       Carmichael. Young’s other arguments, including that Carmichael was addicted

       to pain medicine, and that she only exaggerated her pain so as to get the pain

       medicine are nothing but an invitation for this court to reweigh the evidence,

       which we will not do. See Jackson, 925 N.E.2d at 375.


                                               CONCLUSION


[16]   Based on the foregoing, we find that there was sufficient evidence beyond a

       reasonable doubt to convict Young of the instant offense.


[17]   Affirmed.


       Mathias, J. and Crone, J. concur


       Court of Appeals of Indiana | Memorandum Opinion | 27A02-1402-CR-109 | March 10, 2015   Page 7 of 7